Citation Nr: 1705945	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-30 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from November 1961 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss and tinnitus.  The Veteran only disagreed with the denial of service connection for right ear hearing loss and tinnitus and perfected an appeal of those issues to the Board.

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, tinnitus is related to military noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Veteran contends that he has tinnitus as a result of exposure to noise in service.  Specifically, he states that he was exposed to noise while working as a jet engine mechanic for four years in the U.S. Air Force from 1961 to 1965.  The Veteran has stated that he worked on jet engines at the jet engine test stand while they were running and was exposed to engine noise on a daily basis without the benefit of hearing protection.  

First, the Board must consider whether the Veteran was exposed to military noise.  In this regard, the Board notes that the Veteran's DD214 only shows that his military occupation specialty (MOS) was Engine Mechanic.  However, it also shows that his major course in school was "Jet Eng Mech."  Consequently, this evidence is consistent with his report of having been a jet engine mechanic and having been exposed to jet engine noise.  Consequently, the Board finds that the Veteran's report of military noise exposure is consistent with the circumstances of his service, and the Board finds the Veteran had military noise exposure.

In addition, the Board finds that the Veteran currently has tinnitus.  The Veteran is competent to state that he has ringing in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002).   

Thus, the only question remaining is whether the Veteran's current tinnitus is related to his military noise exposure.  There is inconsistent evidence as to the onset of the Veteran's tinnitus.  The Veteran underwent VA examination in October 2010 and the examiner indicated in the report that the Veteran related the onset of his tinnitus was 5 to 10 years ago.  However, in the Veteran's December 2010 Notice of Disagreement, he contested this report.  The Veteran explained that, when the VA examiner asked him when the condition began, he advised the examiner that he has had the condition as long as he could remember beginning in service.  The examiner then asked, "How long, 5 to 10 years?"  The Veteran replied that it had become worse during that period.  Thus, the Veteran stated that the statement in the VA examination report that his tinnitus began 5 to 10 years ago was incorrect.  

The Board notes that this is the only statement the Veteran has given in support of his claim for tinnitus that sets forth when his tinnitus began.  The Veteran submitted a statement in April 2010 as to his hearing loss and his in-service noise exposure, but this statement did not specifically address his tinnitus.  The Veteran's VA Form 9 simply argued that the Statement of the Case did not address his arguments raised in his Notice of Disagreement.

The VA examiner initially stated that an opinion as to the etiology could not be determined on the basis of the available information without resorting to speculation.  However, at the end of his rationale, the examiner went on to opine that noise trauma in military service is not the etiology of the Veteran's tinnitus because the tinnitus started 5 to 10 years ago and he was discharged in 1965. 

The Veteran's attorney has argued that the Veteran's claim for service connection for tinnitus should be granted because, based on a study done by the VA in 2006 (Noise and Military Service:  Implications of Hearing Loss and Tinnitus, Larry E. Humes et. al. eds., National Academies Press, 2006), the VA examiner's opinion is not credible because, according to this study, the onset and course of tinnitus cannot be determined with certainty to have not been caused by exposure to noise during service.

Notwithstanding any of the above, the Board notes that the service treatment records actually record tinnitus being present in service.  On a January 1964 Hearing Conservation record, it notates that the Veteran responded "Yes" to having tinnitus in the right ear following noise exposure.  However, in contrast, there was no report of tinnitus on the Veteran's separation examination in August 1965.  

38 C.F.R. § 3.303(b) provides that with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Here, tinnitus was shown in service and during the VA examination many years later.  Further, tinnitus is a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  Consequently, the Veteran's appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

Unfortunately the Board finds that remand of the Veteran's claim for service connection for right ear hearing loss is warranted to obtain an addendum to the October 2010 VA medical nexus opinion.  The VA examiner's October 2010 medical nexus opinion is inadequate because the examiner relied upon the fact that the Veteran's separation examination was negative for hearing loss in the right ear.  The examiner did not consider that the separation examination showed a couple of threshold levels above 20 decibels (although one of those is admittedly at the 6000 Hertz level outside of what VA considers in determining the presence of a hearing impairment under 38 C.F.R. § 3.385).  This is contrary to Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Furthermore, the Veteran's hearing does not have to meet the threshold in 38 C.F.R. § 3.385 at the time of his discharge from service in order for his current hearing loss to be related to service.  Id.  Finally, the examiner failed to consider whether there had been a significant threshold shift in the Veteran's hearing acuity between entering service in 1961 and on exiting in 1965.  Thus, remand is necessary for the VA examiner to reconsider his medical nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's case to the VA examiner who conducted the October 2010 VA examination, if available.  If that examiner is no longer available, then forward the Veteran's case to an appropriate VA medical professional with the requisite expertise to provide the requested medical opinion.  The claims file must be available to the VA examiner and reviewed in conjunction with the medical opinion provided.  The examiner should be advised that in-service noise exposure has already been conceded by the RO in that it granted service connection for left ear hearing loss as the result thereof.  A new in-person examination should not be scheduled unless deemed necessary by the person providing the requested medical opinion.

After reviewing the filed, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's right ear hearing loss is due to his conceded military noise exposure.  In rendering this opinion, the examiner should consider and discuss whether audiometric testing as shown on the service entrance and separation examinations indicates a downward threshold shift in the Veteran's hearing acuity during service.  The opinion provider is advised that the Veteran's hearing does not have to meet the threshold in 38 C.F.R. § 3.385 at the time of his discharge from service in order for his current hearing loss to be related to service, and, further, that VA law provides that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicated the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


